  Case 19-16264             Doc 20         Filed 08/07/19 Entered 08/07/19 10:41:50                                  Desc Main
                                              Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: MELISSA E AKINLAWON                                           ) Case No. 19 B 16264
                                                                  )
                                                       Debtor     ) Chapter 13
                                                                  )
                                                                  ) Judge: JACQUELINE P COX

                                                     NOTICE OF MOTION

   MELISSA E AKINLAWON                                                             CUTLER & ASSOC
                                                                                   via Clerk's ECF noticing procedures
   9617 S PERRY AVE
   CHICAGO, IL 60628

   Please take notice that on September 16, 2019 at 10:30 am my designee or I will appear before the
   Honorable Judge JACQUELINE P COX at 219 South Dearborn Courtroom 680, Chicago, IL and present
   the motion set forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, IL or by the methods indicated on August 07,
   2019.

                                                                                     /s/ Tom Vaughn

                          TRUSTEE'S MOTION TO DISMISS FOR UNREASONABLE DELAY

   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On June 06, 2019 the Debtor filed a petition and plan under Chapter 13 of Title 11 U.S.C.

   2. That the above-captioned plan has not yet been confirmed.


   3. That the Debtor has caused unreasonable delay that is prejudicial to creditors by failing to:

   Amend I - remove current employer - looking for work and no unemployment compensation.




   WHEREFORE, the Trustee prays that this case be dismissed for unreasonable delay by the debtor pursuant
   to 11 U.S.C. § 1307 (c) (1).
                                                                                            Respectfully submitted,
                                                                                            /s/ Tom Vaughn
   TOM VAUGHN
   CHAPTER 13 TRUSTEE
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603,
   (312) 294-5900
